 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE J. JACKIO,                               No. Case No. 2:16-cv-02812-WBS-GGH
12                       Petitioner,                    ORDER
13           v.
14    PFEIFFER, Warden,
15                       Respondent
16

17          There are currently two open matters pending on this court’s docket for this case. On

18   March 5, 2018 Petitioner, who is proceeding pro se in this habeas corpus case which is now under

19   submission for determination, filed a motion seeking access to a copy of an unpublished decision

20   of this court, Najeca-Gordillo v. United States, 2009 U.S.Dist.LEXIS 82062 (E.D.Cal. 2009),

21   ECF No. 19, which can only be acquired via the internet to which inmates do not have access, in

22   order to facilitate Petitioner’s ability to add to his opposition to Respondent’s Answer. Such a

23   request is not unreasonable and the court will attach a copy of that decision to this Order.

24          On November 13, 2018, this court issued an Order directing Respondent to provide the

25   sealed portions of the trial record -- transcripts of in camera hearings held by the court regarding

26   petitioner’s Marsden and Faretta motions. ECF No. 20. On November 19, 2018, Respondent

27   asked that the foregoing order be vacated and Petitioner be ordered to produce the missing

28   transcripts. Obviously, the transcripts in question which appear to have been filed in camera are
                                                        1
 1   foundational to addressing the counsel issue in the Petition in this case-- if they have been
 2   transcribed at all (doubtful). Therefore, the court will initially direct Petitioner to provide them to
 3   the court and respondent if they are in his possession and, if they are not, to file a document so
 4   stating. If petitioner does not have the transcripts in his possession, the undersigned will again
 5   order Respondent to acquire the transcripts as directed in the November 13 Order, be they
 6   presently be transcribed or not.
 7          In light of the foregoing IT IS THEREFORE ORDERED that:
 8          1.    The Order of November 13, 2018, ECF No. 20, is vacated;
 9          2. Petitioner shall file copies of the documents (transcripts) identified in ECF No. 20 if
10               they are in his possession and, if he does not possess them, he shall file a document so
11               informing the court within 10 days of the service of this Order;
12          3. If Petitioner files notice that he does not possess the documents identified in ECF No.
13               20, Respondent shall acquire them from the court where they are stored and produce
14               them to the court within 30 days of receiving Petitioner’s notice of non-possession;
15          4. The Court will attach to this Order a copy of the unpublished decision in Najeca-
16               Gordillo v. United States, 2009 U.S.Dist.LEXIS 82062 (E.D.Cal. 2009), in its
17               WestLaw format;
18          5.    Petitioner shall have twenty-one (21) days from submission of the transcripts to file
19               any supplement to his Traverse;
20          6.    Respondent shall have 10 days from the date of petitioner’s supplemented traverse to
21               file a reply if he so desires.
22          7. This Order resolves ECF Nos. 19 and 21.
23   Dated: November 27, 2018
24                                                   /s/ Gregory G. Hollows
                                             UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         2
